UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1317


SABRINA RENEE BROWN,

                    Plaintiff - Appellant,

             v.

PARK PLACE FAMILY MEDICAL CENTER,

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:17-cv-00045-RAJ-DEM)


Submitted: May 25, 2017                                           Decided: May 30, 2017


Before MOTZ, THACKER, and HARRIS, Circuit Judges.


Dismissed and remanded with instructions by unpublished per curiam opinion.


Sabrina Renee Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sabrina Renee Brown seeks to appeal the district court’s order dismissing her civil

complaint under 28 U.S.C. § 1915(e)(2) (2012) without prejudice for failure to state a

claim. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2012), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2012); Fed. R.

Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-47 (1949).

Because it is possible that Brown could cure the defects in her complaint through

amendment, the order she seeks to appeal is neither a final order nor an appealable

interlocutory or collateral order. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619,

623-25, 628-30 (4th Cir. 2015); Domino Sugar Corp. v. Sugar Workers Local Union 392,

10 F.3d 1064, 1066–67 (4th Cir. 1993). Accordingly, we dismiss the appeal for lack of

jurisdiction and remand the case to the district court with instructions to allow Brown to

file an amended complaint. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                 DISMISSED AND REMANDED WITH INSTRUCTIONS




                                            2